          Case 3:19-cv-00397 Document 35 Filed on 04/23/21 in TXSD Page 1 of 2
	  


                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                      GALVESTON DIVISION

ABS-CBN CORPORATION, et al.,                                                  §
                                                                              §
           Plaintiffs,                                                        §
                                                                              §
V.                                                                            §        CASE NO. 3:19-cv-00397
                                                                              §
ANTHONY BROWN,                                                                §
                                                                              §
           Defendant.                                                         §

       APPENDIX IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANT’S
         MOTION TO VACATE OR SET ASIDE DEFAULT JUDGMENT AND
                     MEMORANDUM OF LAW IN SUPPORT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           Plaintiffs ABS-CBN Corporation, ABS-CBN Film Productions, Inc. d/b/a Star

Cinema, and ABS-CBN International (collectively, “ABS-CBN” or “Plaintiffs”) file

Appendix in Support of Plaintiffs’ Response to Defendant’s Motion to Vacate or Set

Aside Default Judgment and Memorandum of Law in Support.


Exhibit A:         Declaration of Steven M. Abbott

                   Exhibit 1: Return Receipt & USPS Tracking Results for Notice of Setting,
                   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  et al. Received at Wimberly Lane Location on 12/07/20




       (date of execution, signature block, and certificate of service are on the following page)




                                                                              1
	  
       Case 3:19-cv-00397 Document 35 Filed on 04/23/21 in TXSD Page 2 of 2
	  


Dated: April 23, 2021
                                          Respectfully submitted,

                                          BY: s/Steven M. Abbott
                                               Steven M. Abbott
                                               State Bar No. 00797825
                                          Federal I.D. No. 9027
                                          Attorney-in-charge for Plaintiffs
                                          510 Bering Drive, Suite 300
                                          Houston, Texas 77057
                                          Telephone: (713) 467-1669
                                          Facsimile: (713) 467-4936
                                          E-mail: abbottsteven@hotmail.com




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of April, 2021, a true and correct copy of the
above and foregoing document was duly served upon the Defendant through his counsel,
Anissah Andang, a known user of the Court’s ECF system, through the electronic filing of
this document.

                                                 s/Steven M. Abbott
                                                 Steven M. Abbott




                                             2
	  
